Citation Nr: 1419542	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-37 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to April 27, 2011, and in excess of 10 percent thereafter, for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 10 percent for musculoskeletal pain syndrome of the left trapezius and rhomboid muscles (left shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a December 2008 rating decision by the RO in San Diego, California.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a neck disability.  However, in a January 2011 decision, the Roanoke RO granted service connection for herniated nucleus pulposus, C6-7.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In a July 2009 rating decision, the Veteran's musculoskeletal pain syndrome, left trapezius and rhomboid muscles (left shoulder disability) was increased to 10 percent disabling, effective May 23, 2008.  In a June 2011 rating decision, the Veteran's bilateral hearing loss was increased to 10 percent disabling, effective April 27, 2011.  As the Veteran has not been granted the maximum benefits allowed, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the September 2008 rating decision, the Roanoke RO also granted a 10 percent disability rating for musculoskeletal pain syndrome, right trapezius and rhomboid muscles.  In September 2008, the Veteran submitted a statement he entitled a claim for an increased disability rating for musculoskeletal pain syndrome, left trapezius and rhomboid muscles, therefore expressing disagreement only with the denial of an increased disability rating for the left shoulder disability.  In the February 2010 rating decision, the RO also granted service connection for bilateral tinnitus, evaluated as 10 percent disabling.  In May 2010, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the initial noncompensable rating for the bilateral hearing loss disability.  Accordingly, the Veteran did not perfect an appeal of any of the other decisions in the September 2008 or February 2010 rating decisions.  Thus, those decisions are final, and those issues are not currently before the Board.  

The Veteran and his wife testified at a Decision Review Officer (DRO) hearing at the Roanoke, Virginia RO in June 2010.  A transcript of the hearing is associated with the claims file.

The Virtual VA paperless claims processing system includes an April 2014 appellate brief; other documents are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to an increased disability rating for musculoskeletal pain syndrome, right trapezius and rhomboid muscles (right shoulder disability), and entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to service-connected herniated nucleus pulposus, C6-7, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a disability rating in excess of 10 percent for musculoskeletal pain syndrome of the left trapezius and rhomboid muscles (left shoulder disability) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. Prior to April 27, 2011, audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level IV hearing loss for the left ear. 

2. Beginning April 27, 2011, audiometric examinations correspond to no greater than a level II hearing loss for the right ear, and no greater than a level V hearing loss for the left ear. 

3. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. An initial compensable disability rating prior to April 27, 2011, and a rating in excess of 10 percent thereafter, for bilateral hearing loss are not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in September 2009.  The Veteran was notified of the evidence needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

The Veteran was afforded VA audiological examinations in October 2009 and April 2011.  The VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the absence of evidence of worsening symptomatology since the April 2011 examination, the Board concludes the October 2009 and April 2011 examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his October 2009 and April 2011 VA examinations.  The Board acknowledges that, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examination reports discussed the functional effects, or lack thereof, of the Veteran's hearing problems.  As such, the requirements of Martinak have been fulfilled.

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants a compensable rating prior to April 27, 2011, and a rating in excess of 10 percent thereafter.

In the February 2010 rating decision, the RO granted service connection for bilateral hearing loss, and noted that hearing loss in the Veteran's left ear existed prior to military service, and was permanently worsened as a result of service.  However, as the pre-service percentage of disability for the left ear hearing loss was zero, no deduction of the pre-service percentage is necessary.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in October 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
40
45
LEFT
10
10
70
75
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear, and 57.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 76 percent for the left ear.

Applying the test results of the October 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, would apply to the October 2009 VA examination results for the Veteran's left ear.  However, applying the puretone threshold findings of the left ear audiometric examination to Table VIA of the Rating Schedule also results in a Roman numeric designation of Level IV for the left ear.  38 C.F.R. § 4.85, Table VIA.

At the April 2011 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
50
55
LEFT
15
10
80
80
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42.5 decibels in the right ear, and 61.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 72 percent for the left ear.

Applying the test results of the April 2011 VA audiology examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level V for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Applying the puretone threshold findings of the April 2011 audiometric examination for the Veteran's left ear to the alternative method for rating hearing loss disability under 38 C.F.R. § 4.86 would result in a Roman numeric designation of Level IV.  As the alternative method does not result in the higher numeral for the left ear, it is not for application.  38 C.F.R. § 4.86.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Board has considered the Veteran's contentions that audiometric testing results in his VA treatment records indicate that his hearing loss is worse than shown upon VA examination.  See February 2011 substantive appeal; May 2010 notice of disagreement.  However, the VA audiological treatment notes of record and referenced by the Veteran do not include speech recognition scores on the Maryland CNC word list, and therefore those testing results cannot be used to rate the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85.  Further, although it does not enumerate the results, the April 2010 VA audiology hearing evaluation note, specifically referenced by the Veteran in his May 2010 notice of disagreement, includes the audiologist's impression that the "[p]uretone results were consistent with previous test results obtained on 10/04/2009...," the date of the October 2009 VA examination.  Therefore, the evidence of record does not indicate that the Veteran's bilateral hearing loss disability was worse than shown upon VA examination.

Accordingly, the evidence of record does not support a compensable rating prior to April 27, 2011, and a disability rating in excess of 10 percent thereafter, for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, as well as his occupational activities.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Upon VA examination in October 2009 and April 2011, the VA examiners noted that the Veteran's service-connected bilateral hearing loss has significant effects on his occupation.  However, as discussed above, the effects of the Veteran's service-connected disabilities on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  The evidence of record indicates the Veteran continues to be employed.  See, e.g., June 2010 VA surgery consultation note (noting the Veteran continues to work unloading trucks).  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

An initial compensable disability rating prior to April 27, 2011, and a rating in excess of 10 percent thereafter for bilateral hearing loss is denied.


REMAND

Upon VA examination in July 2009 of the Veteran's left shoulder, the VA examiner responded "Yes" to the inquiry, "Is the motion of any joint limited by muscle disease or injury?"  The examiner also reported that Veteran's musculoskeletal pain syndrome of the left trapezius and rhomboid muscles caused decreased mobility.  However, range of motion measurements for the Veteran's left shoulder were not reported.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Veteran's testimony at the June 2010 DRO hearing, as well as his VA treatment records, indicate the Veteran's left shoulder disability may have worsened since his last VA examination.  See, e.g., April 2010 VA Orthopedic Surgery Consultation (reporting the active range of motion of the left shoulder as "limited"); March 2010 VA treatment note (Veteran reported he cannot laterally move his left shoulder more than 90 degrees); March 2010 VA MRI of the left shoulder (suggesting bursitis and synovitis).  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's left shoulder disability. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from any shoulder specialist as referenced by the Veteran at the June 2010 DRO hearing.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left shoulder disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's left shoulder disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's left shoulder.  

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


